Citation Nr: 0124046	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  01-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.  
He is in receipt of a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Phoenix, Arizona, VA Regional Office (RO).  The RO granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation and continued 10 percent evaluations 
for a scar from a shell fragment wound to the right anterior 
chest, a zero percent evaluation for a scar from a shell 
fragment wound to the right lower quadrant, and a zero 
percent evaluation for a scar from a shell fragment wound to 
the base of the right little finger.  The veteran appeals the 
initial 50 percent disability evaluation assigned for PTSD.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C. A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001); 66 Fed Reg. 
45,620 (Aug 29, 2001) (codified at 38 C. F. R. § 3.159 
(2000), (hereinafter "VCAA").  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

VA outpatient treatment records, dated from April 2000 to 
September 2000 show that the veteran underwent mental health 
counseling.  Records dated in July and August 2000, indicate 
that the veteran received individual counseling on a Hopi 
Reservation.  These records have not been associated with the 
claims folder.  

Accordingly, these matters are remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

2.  The RO should, in accordance with 
VCAA, request that the veteran supply the 
names and addresses of all facilities 
that have treated him for PTSD.  The RO 
should then take all necessary steps to 
obtain copies of those records not 
already contained in the claims folder, 
including the records of treatment for a 
psychiatric disorder at a Hopi 
Reservation.  

3.  The veteran and his representative 
are advised to submit records of 
treatment from "Sharon" at a Hopi 
Reservation and any other relevant 
evidence.  

4.  Thereafter, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


